PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/173,988
Filing Date: 29 Oct 2018
Appellant(s): MEHROTRA et al.



__________________
Jorge Tony Villabon
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 9/23/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant has argued that Gopalraja fails to teach or render obvious (1)“providing a delay after the removal of the RF source power and before an application of an RF bias signal”, (2) “controlling a length of the delay between the removal of the RF source power and the application of an RF bias signal to control a neutral density to ion density ratio for the plasma for determining a desired etch rate, etch depth, or etch selectivity for features on a surface of the wafer”, (3) “after the delay is controlled, applying an RF bias signal to bias the generated plasma towards the wafer for a second period of time during the pulse period of the RF source power” and (4) “after an expiration of the second period of time, removing the RF bias signal before a next pulse period of the RF source power”.
The arguments are not persuasive to overcome the rejection. Gopalraja teaches the claimed step of (1) “providing a delay after the removal of the RF source power and before an application of an RF bias signal”. The delay is clearly shown in Figure 6 illustrated as a gap between the beginning of pulses (214) and the nearest dotted lines indicating the end of a source power pulse (Figures 4 and 5). Moreover, Gopalraja 
Gopalraja also expressly teaches the claimed step of (2) “controlling a length of the delay between the removal of the RF source power and the application of an RF bias signal”. Any provided delay necessarily has a delay length. Gopalraja teaches that microprocessor/controller (149) may be used to transmit the signal (Figure 3 and Col. 6, Lines 3-11). Gopalraja, therefore implicitly teaches controlling the delay length as broadly recited. Further, although “controlling” is reasonably defined as “providing a delay with a controller”, assuming the term “controlling” is more narrowly defined as a step of “altering or adjusting a delay period”, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide an altered or adjusted delay period in order to control an ion density ratio (M+/Ar+) with predictable results. Applicant has argued that Figure 6 shows only the time duration of a pulse and does not teach controlling delay length. In support, applicant cites Col. 6, Lines 55-59. However, the argument is not persuasive because Gopalraja clearly discusses the initial 
Gopalraja teaches the claimed step of (2) controlling the length of the delay “to control a neutral density to ion density ratio for the plasma”. Gopalraja clearly teaches that the delay controls a neutral density to ion density ratio (M+/Ar+) as shown and described (See at least, Figures 7 and 8, Col 6, Lines 12-17 and Col. 6, Lines 59-62). Note that Gopalraja expressly teaches “the pulse 214 is timed to occur concurrently with an increase in the ratio of the metal ions to Ar (neutral) ions in the plasma” (Col. 6, Lines 59-62). 
Gopalraja does not expressly teach (2) controlling the density ratio “for determining a desired etch rate, etch depth, or etch selectivity for features on a surface of the wafer”. However, the limitations “for determining…” read broadly on an intended use or step. Further, the step of determining a desired etch characteristic (etch rate, etch depth, or etch selectivity) also reads broadly on a nebulous mental step.
	Gopalraja teaches the claimed step of (3) “after the delay is controlled, applying an RF bias signal to bias the generated plasma towards the wafer for a second period of time during the pulse period of the RF source power” and (4) “after an expiration of the second period of time, removing the RF bias signal before a next pulse period of the RF source power” (See at least Figures 4-6).  Applicant has argued that Gopalraja depict increasing an existing bias power and not applying an RF bias signal. However, the argument is not persuasive because Gopalraja clearly teaches the embodiment suggested by applicant is not preferred (Col. 8, Lines 38-40). Further, even if the less 
Applicant has argued that the claims define an extent to what degree the delay is controlled and not an intended use of the delay. However, the argument is not persuasive since the claim is not limited to a delay amount and may be any amount of delay from 0-100% of the pulse period. Gopalraja similarly teaches the delay pulse 214 is provided during phase II (0-100% delay) of the pulse period, and there is no evidence or a convincing line of reasoning that the degree of delay is different in Gopalraja and the claimed invention. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

Conferees:


/PARVIZ HASSANZADEH/
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.